EXHIBIT 99.1 News Release Media Relations: Investor Relations: Jim Vitak Eric Boni (614) 790-3715 (859) 815-4454 jevitak@ashland.com enboni@ashland.com FOR IMMEDIATE RELEASE: May 13, 2009 Ashland Inc. announces offering of Senior Notes due 2017 COVINGTON, Ky. – Ashland Inc. (NYSE: ASH) announced today that it intends to offer, pursuant to Rule 144A and Regulation S under the Securities Act of 1933, $600,000,000 aggregate principal amount of Senior Notes due 2017 (the “Notes”). The Notes will be unsecured and will be guaranteed on a senior unsecured basis by all of Ashland’s existing and future subsidiaries that guarantee obligations under its senior secured credit facilities.
